Citation Nr: 0806017	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The RO in Waco, Texas currently has 
jurisdiction over the veteran's claims.  

Procedural history

The veteran served on active duty in the United States Army 
from July 1968 to August 1971.  Service in Vietnam is 
indicated by the evidence of record.

The headache claim

In January 1981, the veteran filed a claim of entitlement to 
service connection for headaches.  In March 1981, the RO in 
Houston, Texas issued a decision which denied the veteran's 
claim.  The veteran submitted a notice of disagreement as to 
the March 1981 decision.  A statement of the case (SOC) was 
issued in May 1981, and the veteran submitted an unsigned 
substantive appeal in June 1981.  

Per the veteran's request, a hearing was scheduled at the RO 
in July 1982.  
The veteran did not appear.  In August 1982, the RO sent the 
veteran a letter stating "If you wish to continue your 
appeal please sign the enclosed VA Form 1-9.  Since you did 
not appear for your scheduled hearing on August 17, 1982 we 
will certify your case to the Board of Veterans' Appeals upon 
receipt of the signed VA Form 1-9."  The letter was returned 
to the RO later that month marked "Moved-left no address."  
The RO thereupon canceled the veteran's appeal "since there 
is no proper appeal + vet's whereabouts are unknown."  The 
RO did not send the case to the Board.

The Board observes at this juncture that while the statute 
requires that appeals be "in writing", there is no 
requirement that appeals be signed.  See 38 U.S.C.A. 
§ 7105(b)(2) (West 2002).  Thus, there was no authority for 
terminating the appeal because the veteran's substantive 
appeal had not been signed.  Nor was there any authority for 
terminating the appeal because correspondence to the veteran 
had been returned as undeliverable.  It is well-established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  It does not follow, however, that an appeal is 
automatically terminated because an appellant has lost touch 
with the RO.  

In this case, the veteran submitted a timely substantive 
appeal in writing in June 1981.  That document expressed an 
intent to appeal, regardless of the absence of a signature.  
He did not later withdraw that appeal.  Although the RO in 
essence treated the veteran's failure to report for the 
scheduled hearing as an abandoned or withdrawn claim, see 
38 C.F.R. §§ 3.158 and 20.204,  the Board does not agree.  
There is nothing in the record which indicates that the 
veteran either withdrew or abandoned his appeal.  
  
Accordingly, the Board will consider the veteran's claim as 
to the headaches as an appeal of the initial denial of 
benefits, not a claim to reopen.  

Both claims

Nothing was heard from the veteran for approximately two 
decades.  The veteran raised the issue of entitlement to 
service connection for headaches in June 2002.  
At that time, he also filed a claim of entitlement to service 
connection for a seizure disorder.  In the above-referenced 
August 2003 rating decision, the Chicago RO denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder; and determined that new and material 
evidence had not been submitted which was sufficient to 
reopen the previously-denied claim of entitlement to service 
connection for headaches.  

The veteran filed a notice of disagreement in which he 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claims and confirmed the 
RO's findings in a May 2004 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in July 2004.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Waco RO in January 2008.  At that 
time, the veteran submitted additional medical evidence 
directly to the Board which was accompanied by a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

Remanded issue

The issue of entitlement to service connection for a headache 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Issues not on appeal

In August 2004, the Waco RO denied the veteran's claim of 
entitlement to a temporary total disability rating for a 
service-connected disability based on a period of 
hospitalization pursuant to 38 C.F.R. § 4.29 (2007).  To the 
Board's knowledge, the veteran has not disagreed with that 
decision and it is therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

An issue previously on appeal, entitlement to service 
connection for post-traumatic stress disorder (PTSD), was 
granted by the RO in a March 2007 rating decision.  Since the 
claim was granted, the appeal as to that issue has become 
moot.  

A 50 percent disability rating was assigned for PTSD.  In a 
July 2007 rating decision, the RO increased the veteran's 
service-connected PTSD to 70 percent disabling.  The veteran 
has not, to the Board's knowledge, expressed dissatisfaction 
with either of those decisions.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed seizure disorder and his military 
service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a seizure disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  As detailed further below, the veteran's claim of 
entitlement to service connection for a headache disorder is 
being remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his service connection claim in 
a letter from the RO dated June 16, 2003, including the 
necessity of evidence of "a relationship between your 
current disability and an injury, disease or event in 
service."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2003 letter, along with an additional letter from the RO 
dated January 23, 2004.  Specifically, the veteran was 
advised in the January 2004 VCAA letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  The June 2003 letter 
informed the veteran that records from the Houston VA Medical 
Center (VAMC) had been requested on his behalf, and the 
January 2004 letter indicated that records from the Central 
Texas Health Care System had been associated with his claims 
folder.  He was also advised in both letters that a VA 
medical examination would be scheduled if necessary to make a 
decision on his claim.  

With respect to private treatment records, the January 2004 
letter informed the veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with both letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the veteran was asked in the letters to complete this 
release so that VA could obtain private records on his 
behalf.  The June 2003 and January 2004 letters further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It is your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  

The Board notes that the January 2004 VCAA letter 
specifically requested of the veteran: "Tell us of any 
additional information or evidence you believe is relevant to 
your claim."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in August 
2003.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the January 2004 VCAA letter, and his claim was readjudicated 
in the March 2007 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

With respect to the instant claim, element (1), veteran 
status, is not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, reports of VA treatment of 
the veteran and the veteran's Social Security records have 
been associated with the claims folder.  He has not indicated 
the existence of any private treatment records related to his 
seizure disorder claim.  

The veteran has in essence contended that he received medical 
treatment for seizures at the Houston VAMC within one year 
after service.  The RO has attempted to locate the veteran's 
outpatient records from the VAMC in Houston dated immediately 
after service.  The VAMC responded in June 17, 2003 that no 
records from that period could be located.   VA need not take 
further action on the matter.  As the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  In any event, 
locating these records would not impact the decision on the 
seizure claim, as such is being denied for no evidence of an 
in-service disease or injury.  To verify post-service 
treatment of a seizure disorder would not serve to establish 
this missing link.

A medical examination is unnecessary in this case because 
there is no objective evidence of in-service seizure disorder 
or an in-service injury leading to seizures. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service disease or injury.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned at the Waco RO in January 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including epilepsies, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

With respect to Hickson element (1), of record are diagnoses 
of seizure disorder, per a May 1982 outpatient report and 
subsequently dated VA outpatient records.  Hickson element 
(1) is accordingly met.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of any seizure disorder in service.  Of record is 
the veteran's June 1971 separation examination, which 
indicates that clinical neurologic evaluation was normal.  On 
the report of medical history for that examination, the 
veteran checked the boxes for "no" when asked if he had 
"dizziness or fainting spells" or "epilepsy or fits."  
Accordingly, evidence of in-service disease is not 
established for a seizure disorder.

Nor is there objective evidence of seizures within the one 
year presumptive period after service.  A March 1981 VA 
treatment record from the Houston VAMC includes the 
assessment:  "He may be having Sz."  This was ten years 
after he left military service in August 1971.  There was no 
mention, in that or any other Houston VAMC report, of any 
earlier diagnosis of or treatment for seizures.

As was noted in the "duty to assist" section above, the 
veteran has contended in essence that he was treated for 
seizures at the Houston VAMC in 1971, not 1981, i.e., within 
the one year presumptive period.  The veteran has testified 
that he "started having seizures right after I got out of 
the service," but he then went on to contradict his 
testimony by stating that he experienced one seizure while 
stationed in Pleiku.  See the January 2008 hearing 
transcript, pages 3 and 6.  

A review of the record shows that the veteran's service 
medical records are completely devoid of evidence of 
seizures.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three and a half decades past.  
In fact, the only documented in-service problems appear to be 
related to substance abuse, and such is not subject to 
compensation.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2007); see also VAOPGPREC 2-97 (1997).

The lack of any objective medical evidence of seizures for a 
decade after service is itself evidence which tends to show 
that no seizures existed in service or within the one year 
presumptive period after service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. 

The Board has taken into consideration the veteran's own 
statements (alternatively that he initially experienced a 
seizure in service or within one year after service).  
In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.
  
The Board finds the veteran's recent unsupported and self-
serving statements concerning the time of onset of his 
initial seizure (alternatively, in service or shortly 
thereafter) to be at odds with the remainder of the record, 
which places the onset of his seizures in March 1981, about 
ten years after service.  Indeed, the veteran first reported 
seizures to a RO in a statement dated March 31, 1981, not so 
coincidentally the same day he first reported seizures to the 
VAMC.  There is not a hint in either report of a long-
standing history of seizures.  Moreover, the veteran 
specifically denied seizures in connection with his 
separation from military service in June 1971, and there is 
nothing in the intervening decade which suggests that 
seizures existed.

In short, the Board finds the veteran's statements concerning 
experiencing seizures in or about the year 1971 to be lacking 
in credibility and probative value.  For these reasons, the 
Board finds that a seizure disorder was not incurred in 
service or within the one year presumptive period after 
service.

With respect to in-service injury, the service medical 
records are reflective of no head injury, and the veteran 
does not so contend.  On his June 1971 report of medical 
history, the veteran checked the box for "no" when asked if 
he had a "history of head injury".  

The Board is of course aware of the presumption accorded 
combat veterans.  
See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  In this case, however, there is no indication that 
the veteran served in combat.  Although he was granted 
service connection for PTSD, this was based on his being 
stationed at a base which came under fire.  There is no 
indication that the veteran was injured, nor does he claim 
that such was the case.  Cf. Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  Indeed, there is no competent 
medical evidence which associates the veteran's seizures with 
his military service or any incident thereof.  

To the extent that the veteran himself, or other laypersons 
such as his representative and spouse, contend that a medical 
relationship exists between his current seizure disorder and 
his military service, their opinions are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran appears to be 
arguing that he has experienced seizures continually since 
service.  However, as detailed above the first documented 
seizure of record came in 1981, a decade after the veteran's 
separation from service.  At that time, it was not indicated 
that seizures had existed previously.  See Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  See also Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

Because the record as a whole demonstrates that the veteran 
did not evidence a seizure disorder continuously since 
service, the Board finds that the recent assertions of the 
veteran and other laypersons to the contrary lack credibility 
and probative value. 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
seizure disorder.  Therefore, contrary to the assertions of 
the veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a seizure disorder is denied.


REMAND

2.  Entitlement to service connection for a headache 
disorder.  

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is evidence of current headache disorder via numerous 
diagnoses in the veteran's VA outpatient records. 

Turning to Hickson element (2), in-service incurrence, the 
veteran contends that he first experienced headaches in 
service.  See the January 2008 hearing transcript, page 3.  
Review of the veteran's service medical records shows a 
diagnosis of "persistent headache-migraine in description" 
in December 1970.  Additionally, the veteran complained of 
"frequent or severe" headache on his June 1971 separation 
examination.  

Under these circumstances, a nexus opinion must be obtained 
which addresses the question of whether the veteran's current 
headaches are due to the veteran's service, or more 
specifically notations of headaches therein.  See Charles v. 
Principi, 
16 Vet. App. 370 (2002).  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
and request that he identify any 
post-service medical treatment of his 
headaches.  Any such medical evidence 
which is not currently in the claims 
folder should be obtained, to the 
extent possible.

2.  VBA should then arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, based 
on the veteran's medical history, as 
to whether it is as likely as not 
that the veteran's current headache 
disorder is related to his military 
service.  If physical examination 
and/or diagnostic testing of the 
veteran is deemed to be necessary by 
the examiner, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for a headache 
disorder.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a SSOC and allow 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


